Title: To Thomas Jefferson from Charles Bellini, 29 April 1781
From: Bellini, Carlo (Charles)
To: Jefferson, Thomas



Dall’ Universitá in James-City 29 Aple 1781. Sigre. Tommaso Amico e P[ad]rone Stimatissmo.

Non o potuto resistere alla tentazione di scriverle, e toglierle in conseguenza un poco del tempo da Lei destinato agli affari in queste calamitose circostanze.
Jo non so cosa i’ mi sia, nè che cosa sia per esser di me se io resto più qui; mi pare per altro ch’io sarò Suddito non più alle leggi di questo Stato, ma a quelle d’un Quadrumvirato. Questa idea solamente è piu che bastante a rendere i miei giorni infelicis-simi, e s’io non avessi la certa Speranza che Ella non vorrà mai scordarsi di me né mancare d’assistermi, io vorrei certamente finir la faccenda con una tazza di Tè. Poche delle Sue parole in un pezzo di foglio potrebbero, per ora, rimettere il mio Spirito in calma.
La mia moglie desidera vivamente che la Sua Sigra. Sposa non si scordi di Noi. Oh’ Se l’università potesse convenientemente rimuoversi in Albemarle, che bella cosa! Io lo desidero ardentemente, e frattanto io mi protesto con la piu perfetta Stima e rispetto Suo Divotmo. Obblmo. Servitore,

C.B.

